Citation Nr: 1427273	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-01 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for low refractive error of the bilateral eyes.

2.  Entitlement to an initial compensable rating for multiple posttraumatic stab wounds to the anterior chest wall.

3.  Entitlement to an initial compensable rating for multiple posttraumatic stab wounds to the posterior chest wall and right upper back.

4.  Entitlement to an initial compensable rating for three scars on the deltoid and shoulder of right arm.

5.  Entitlement to an initial compensable rating for scars, status post pneumothorax.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from May 2004 to May 2008.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a hearing before the Board, but withdrew his request in March 2013.  See March 2013 VA Form 21-4138. 


FINDINGS OF FACT

1.  In March 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for low refractive error of the bilateral eyes.

2.  In March 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an initial compensable rating for multiple posttraumatic stab wounds to the anterior chest wall.

3.  In March 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an initial compensable rating for multiple posttraumatic stab wounds to the posterior chest wall and right upper back.

4.  In March 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an initial compensable rating for three scars on the deltoid and shoulder of right arm.

5.  In March 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an initial compensable rating for scars, status post pneumothorax.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for low refractive error of the bilateral eyes by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for entitlement to an initial compensable rating for multiple posttraumatic stab wounds to the anterior chest wall by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal for entitlement to an initial compensable rating for multiple posttraumatic stab wounds to the posterior chest wall and right upper back by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal for entitlement to an initial compensable rating for three scars on the deltoid and shoulder of right arm by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of the appeal for entitlement to an initial compensable rating for scars, status post pneumothorax by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the issues of entitlement to service connection for low refractive error of the bilateral eyes, entitlement to an initial compensable rating for multiple posttraumatic stab wounds to the anterior chest wall, entitlement to an initial compensable rating for multiple posttraumatic stab wounds to the posterior chest wall and right upper back, entitlement to an initial compensable rating for three scars on the deltoid and shoulder of right arm, and entitlement to an initial compensable rating for scars, status post pneumothorax.  See March 2013 VA Form 21-4138 and May 2014 Motion to Withdraw Appeal.

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

Entitlement to service connection for low refractive error of the bilateral eyes is dismissed.

Entitlement to an initial compensable rating for multiple posttraumatic stab wounds to the anterior chest wall is dismissed.

Entitlement to an initial compensable rating for multiple posttraumatic stab wounds to the posterior chest wall and right upper back is dismissed.

Entitlement to an initial compensable rating for three scars on the deltoid and shoulder of right arm is dismissed.

Entitlement to an initial compensable rating for scars, status post pneumothorax is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


